Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
15/076887 and 13/315754, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  See 112, first paragraph rejection below. 
The effective filing date of the instant application is the date the application was filed. 6/14/2017. 

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/315754, filed on 12/9/2011 and electronically received on 7/10/2012.

Allowable Subject Matter
The indicated allowability of claims 92 and 94 is withdrawn in view of further discovered 112 issues.  See detailed rejections below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following details must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Module(s); and
Each (emphasis added)
Said converters (noting the crux of the invention is the connection of said modules with said converters yet neither said modules nor said converters are depicted in the Figures). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Module; 
Each (emphasis added) serially connected module [ ] includes a converter; and
Converter (noting the crux of the invention is the connection of said modules with said converters yet neither said modules nor said converters are depicted in the Figures). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 81, 108, 118, 143 and respective dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

First, Applicant’s discloser fails to set forth the crux of the invention, namely said “module” noting the term module is not found anywhere in the disclosure. Therefore the remaining discussion and analysis is based on the closest component which is best understood to 
It is noted that the electrical terms “series” and “parallel” refer to specific and particular electrical configurations (see provided WIKI definitions). 
As best understood, the only serially connected components of said sola power circuit are the photovoltaic panels noting said photovoltaic panels are not shown in the Figures. Said panels are disclosed as connected in series to form said photovoltaic string. Said photovoltaic string is identified as ref# 8, FIGURE 1.
[0031] The term "string" or "photovoltaic string" as used herein is a series connection of multiple photovoltaic panels, which may be connected together in parallel to form a "photovoltaic array."

    PNG
    media_image1.png
    471
    343
    media_image1.png
    Greyscale


	Said PV panels (not shown) comprise said claimed “module”. The “modules” serially connected to form said string (8, FIG1). The strings are disclosed and depicted as being parallel connected (See FIG1 above and Spec. Para. 5, 27, 31
[0005] In a photovoltaic distributed power harvesting system, a photovoltaic string includes a series connection of photovoltaic panels. Photovoltaic strings may be connected in parallel to give a parallel direct current (DC) power output. The parallel DC power output may connect to the input of a direct current (DC) to an alternating current (AC) inverter. The AC power output of the inverter connects across an AC load. The load may be an AC load such as an AC motor or may be an electrical power grid.


	As such, the discloser fails to teach the power generating string (8, FIG1) comprises a plurality of serially connected modules (panels, NOT SHOWN, see Spec. Para. 31) [ ] each serially connected module (panel) of the plurality of serially connected modules (panels) includes a converter…” (emphasis added). To the contrary, NOT every module (panel) includes a converter but rather each string (emphasis added) comprises a converter, as disclosed in Spec. Para. 34:
[0034] Each combiner circuit board 12 has multiple units 4a-4n mechanically mounted to board 12. Unit 4 typically receives a direct current (DC) output from a photovoltaic string 8 or other DC power sources such as a battery, electric fuel cell, or DC generator. Outputs 9 of units 4a-4n may be preferably connected in parallel using bus bar 17. Alternatively, outputs 9 of units 4a-4n may first be connected to an input of a DC-to-DC converter. An output of the DC-to-DC converter may then be connected to bus bar 17.


	Arguendo, if the undisclosed “module” is taken to comprise one or more of said panel (not shown), string (8), and/or “unit” (noting said unit is NOT disclosed as claimed converter), in combination all of said components although connected in series with a converter (not shown), 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 81, 83, 84, 88, 94, 99, 101-110, 115-118, 121, 123, 125, 126, 136, 138-145 and 150-162 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ledenev et al. US 9,366,714.

See Ledenev Claims 1-40 (and Applicant’s interference Arguments filed 7/26/2201, Page 25. 

    PNG
    media_image2.png
    206
    586
    media_image2.png
    Greyscale





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836